Ingraham, J.:
The appeal from these two orders must be dismissed. The original’ order entered on the twenty-sixth day of October, appears to have been resettled, and that order was consequently vacated by the order resettling it. By the order as resettled it appears that appellant Whiton was in default. The appellant Dimock applied for an adjournment, which was refused, whereupon his counsel withdrew, and the order as resettled contained a recital that no one appeared on behalf of the respondent Whiton, and the motion was then decided after hearing David McClure, Esq., of counsel for the petitioner, and on. that motion the order was entered. This was evidently an order *284granted on default, and from an order entered on default no appeal can be taken. (§ 1294 of the Code.) This appeal is, therefore, dismissed, with ten dollars costs and disbursements.
Barrett, Rumsey and Williams, JJ., concurred.
Appeal from orders dismissed, with ten dollars costs and disbursements.